TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00163-CR


In re Sylvester Majors




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 925573, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The State's motion to transfer and/or take judicial notice of the Court's records is
granted in part and dismissed in part.  The clerk's record filed in cause number 03-06-00091-CR is
transferred to and refiled in this cause.
It is ordered June 21, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish